11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Roque T. Aranda
            No. 11-04-00185-CV -- Original Mandamus Proceeding
 
            Roque T. Aranda has filed in this court a pro se petition for writ of mandamus.  Aranda
complains of the removal of his civil rights complaint from the 106th District Court of Gaines
County, Texas, to the United States District Court for the Northern District of Texas, Lubbock
Division, pursuant to 28 U.S.C. § 1441 (2004).  Aranda also challenges the federal district court’s
imposition of sanctions. Aranda has not invoked the original jurisdiction of this court.  TEX. GOV’T
CODE ANN. § 22.221 (Vernon 2004).
            The petition for writ of mandamus is denied for want of jurisdiction.
 
                                                                                                PER CURIAM
 
August 31, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.